Exhibit 10.20

Elected Officer Supplemental Benefits

 

1. Personal Liability Umbrella Insurance – Unisys provides $5 million personal
liability insurance for coverage over and above minimum levels of personal
insurance for home, cars, recreational vehicles or watercraft.

 

2. Financial Counseling Services – Unisys will reimburse executives for
financial counseling services, including investment planning, estate planning
and/or tax preparation up to a fixed amount as noted below.

 

Role

  1st Year of
Employment   Annual Maximum
Thereafter   Retirement
Supplement

CEO

  $ 12,000   $ 7,500   $ 12,000 Executive VP/Senior VP   $ 7,500   $ 5,000   $
 7,500

Elected Officer VP

  $ 5,000   $ 4,000   $  6,000

 

3. Car Allowance – A monthly car allowance, which will be taxed as ordinary
income at the time of payment. The costs of vehicle acquisition, insurance,
maintenance, repair, and gasoline are the executive’s responsibility; however,
business mileage expense is reimbursable under normal expense reporting
procedures.

 

Role

  Monthly Allowance

Elected Officer

  $ 600

CEO

  $ 900

 

4. Luncheon and Country Club – Elected Officers may join a luncheon club or
country club (does not include social or athletic membership).

 

5. Airline Club Membership – Elected Officers may join one airline club of their
preference. This is to enable them to perform their executive role while
traveling on company business.

 

6. Annual Physical Examination – Elected Officers have the opportunity to
participate, at no cost, in the Executive Health Program through the University
of Pennsylvania Health System. Alternatively, if elected officers choose not to
participate in this program, they are eligible to obtain an annual company-paid
examination from their personal physicians.